DETAILED CORRESPONDENCE
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/22 has been entered.
 
Response to Amendments
Applicant’s amendment to Claim 10 is sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn. 
Applicant’s amendments to the Claim 1 is sufficient to overcome the 112 rejections from the previous action.
Claims 1-13 and 21 are pending, with Claims 14-20 cancelled. 

Response to Arguments
Applicant’s arguments, see pg. 6 lines 3-7, filed 10/31/22, with respect to the rejection(s) of Claim 1 under Argentine (US 2005/0033239) and Macatangay et al., (US 2008/0157017), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hillstead and Macatangay.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-9, 13 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillstead (US 4895565).  
Regarding Claim 1, Hillstead teaches a hemostasis device, comprising: 
a valve (Fig. 5, (24)) having a rim (Fig. 2, (75)), a first valve portion (Fig. 6, seen at (50)), a second valve portion (Fig. 6, seen at (52)), a first plurality of slits (Fig. 5, (42, 44, 46)), and a second plurality of slits (Fig. 5, (54, 56, 58)), 
the valve (24) being sized and configured to be disposed entirely within a handle of a medical device (as seen in Fig. 1), the rim (75) being sized and configured to seal with a lumen of the handle of the medical device ([Col. 4, lines 50-60] wherein the self-sealing penetrable barrier (valve member) prevents leakage [Col. 6, lines 11-14], therefore would be configured to seal with a lumen of the handle of the medical device), 
the first valve portion (50) defining the first plurality of slits (42, 44, 46) and the second valve portion (52) defining the second plurality of slits (54, 56, 58), the first valve portion (50) and the first plurality of slits (42, 44, 46) being disposed opposite (as seen in Fig. 5, wherein the first valve portion has (42, 44, 46) while the second valve portion (52) has (54, 56, 58), therefore the first and second plurality of slits are disposed opposite one another) the second valve portion (52) and the second plurality of slits (54, 56, 58), 
wherein the first plurality of slits (42, 44, 46) are defined on a curved, concave surface of the first valve portion ([Col. 6, lines 9-10] and Fig. 4, wherein the slits are curved with the curvature of the surface of the first valve portion (50)), and 
wherein the second plurality of slits (54, 56, 58) are defined on a curved, concave surface of the second valve portion ([Col. 6, lines 9-10] and Fig. 4, wherein the slits are curved with the curvature of the surface of the second valve portion (52)).
Regarding Claim 2, Hillstead teaches the hemostasis device of the device of Claim 1, wherein the valve is a disk valve (Fig. 4, wherein the valve is a disk valve).
Regarding Claim 3, Hillstead teaches the modified device of Claim 1, wherein the valve includes a valve body (Fig. 4, seen at (71, 73)), wherein the valve body (71, 73) defines a first diameter and the rim defines a second diameter larger than the first diameter (seen in Fig. 4, annotated below, wherein 7* has a smaller first diameter, and 75* has a larger second diameter).

    PNG
    media_image1.png
    293
    289
    media_image1.png
    Greyscale

Regarding Claim 4, Hillstead teaches the device of Claim 3, wherein the medical device (Fig. 1, (10)) is an introducer sheath ([Col. 4, lines 24-25] wherein the medical device is a catheter introducer sheath).
Regarding Claim 5, Hillstead teaches the device of Claim 4, wherein the handle (Fig. 1, (14)) has a proximal end (Fig. 1, seen at (28)) and a distal end (Fig. 1, seen at (18)) opposite the proximal end (28) and the sheath (Fig. 1, (16)) has a proximal end (seen in Fig. 1 at where (16) meets (18)) and a distal end (Fig. 1, seen towards (12)) opposite the proximal end, the valve (24) includes a proximal portion (Fig. 4, seen at (50)) configured to be proximate the proximal end of the handle (as seen in Fig. 1) and a distal portion (Fig. 4, seen at (52)) configured to be disposed proximate the proximal end of the sheath (as seen in Fig. 1), and wherein the rim (75) is disposed about the distal portion of the valve (seen in Figs 4-5, wherein (75) is disposed about the valve).
Regarding Claim 8, Hillstead teaches the device of Claim 1, wherein the rim (Fig. 2, (75)) is a gasket (seen in Fig. 2).
Regarding Claim 9, Hillstead teaches a modified hemostasis device, comprising: 
a valve (Fig. 5, (24)), defining a substantially hyperboloid shape (Fig. 4), the valve (24) having a first valve portion (Fig. 6, seen at (50)), and a second valve portion (Fig. 6, seen at (52)) opposite the first valve portion, the first valve portion defining a first plurality of slits (Fig. 5, (42, 44, 46)), and the second valve portion defining a second plurality of slits (Fig. 5, (54, 56, 58)), the first plurality of slits being disposed opposite the second plurality of slits (as seen in Fig. 5, wherein the first valve portion has (42, 44, 46) while the second valve portion (52) has (54, 56, 58), therefore the first and second plurality of slits are disposed opposite one another), 
wherein the first plurality of slits are defined on a curved, concave surface of the first valve portion, and wherein the second plurality of slits are defined on a curved, concave surface of the second valve portion ([Col. 6, lines 9-10] and Fig. 4, wherein the slits are curved with the curvature of the surface of the first valve portion (50) and with the curvature of the second valve portion (52)).  
Regarding Claim 13, Hillstead teaches the device of Claim 9, wherein the valve is sized to be disposed within at least a portion of a handle for a steerable sheath (Hillstead [Col. 4, lines 50-60] wherein the self-sealing penetrable barrier (valve member) prevents leakage [Col. 6, lines 11-14], therefore would be configured to seal with a lumen of the handle of the medical device). 
Regarding Claim 21, Hillstead teaches the device of Claim 1, wherein the valve is unitary (as seen in Fig. 4, wherein the valve is unitary).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hillstead (US 4895565) in view of Argentine (US 2005/0033239).  
Regarding Claim 6, Hillstead teaches the device of Claim 5, but doesn’t explicitly teach wherein the valve body has a distal most end, and the rim is proximal to the distal most end and substantially orthogonal to the distal most end.
In related prior art, Argentine teaches a valve body (Fig. 2A, (20)) having a distal most end (seen in Argentine Fig. 4B, annotated, (16d*)), and a rim (Fig. 2A, (38, 42)) which is proximal to the distal most end and substantially orthogonal to the distal most end (as seen in Argentine annotated Fig. 4B, the rim (38) is proximal to the distal-most end of the valve body at (16d*)) and substantially orthogonal to the distal most end (seen in Argentine annotated Fig. 4B, wherein the rim (38) is orthogonal to the distal-most end (16d*) of the valve body).

    PNG
    media_image2.png
    282
    390
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the rim of Hillstead, to have a rim proximal to the distal most end and substantially orthogonal to the distal most end; all as taught by Argentine, for the motivation of further creating a seal that inhibits leakage of fluid from or into the introducer sheath (Argentine [0040]).
Regarding Claim 7, Hillstead in view of Argentine teaches the modified device of Claim 6, wherein when the valve (Hillstead (24)) is disposed within the lumen (Hillstead Fig. 1, annotated below, (26*)) of the handle (Hillstead (14)), the distal most end extends into the lumen (as seen in Hillstead Fig. 1).

    PNG
    media_image3.png
    329
    682
    media_image3.png
    Greyscale

Regarding Claim 10, Hillstead teaches the modified device of Claim 9, wherein the first valve portion (Hillstead Fig. 6, seen at (50)) is symmetric with the second valve portion (Hillstead Fig. 4).
Hillstead doesn’t teach the first valve portion includes a plurality of struts connecting the first valve portion to the second valve portion.
Related prior art Argentine teaches a valve body (Fig. 2A, (20)) having a first valve portion and a second valve portion, wherein the first valve portion has a plurality of struts connecting the first valve portion to the second valve portion (Fig. 3A, (52)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the first valve portion of Hillstead, to include a plurality of struts connecting the first valve portion to the second valve portion, as taught by Argentine, for the motivation of reinforcing and maintaining axial integrity of the valve orifice (Argentine [0039]).
Regarding Claim 11, Hillstead in view of Argentine teaches the modified device of Claim 10. Hillstead and Argentine doesn’t explicitly teach wherein the first valve portion includes a first end and a second end, the first end having a larger diameter than the second end, and the second valve portion includes a third end and a fourth end, the fourth end includes a larger diameter than then third end.
Related prior art Argentine teaches wherein the first valve portion includes a first end and a second end (Fig. 2F, where first end seen at (42*) has a first and second end), the first end having a larger diameter than the second end (Fig. 2F, annotated, (42*) is larger in diameter than the second end indicated at (34*)), and the second valve portion includes a third end and a fourth end (Fig. 2F, annotated, where second portion seen at (38*) has a third end (32*) and fourth end (38*)), the fourth end includes a larger diameter than then third end (wherein the fourth end in annotated Fig. 2F, (38*) is larger in diameter than the third end indicated at (32*, 34*)), wherein the second end and the third end each define a plurality of slits (in the modified device, Hillstead’s plurality of slits would be located on the second end and the third end, respectively).

    PNG
    media_image4.png
    275
    245
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify first and second valve portions of Hillstead and Argentine, to include a first and second end on the first valve portion, and a third and fourth end on the second valve portion; all as taught by Argentine, for the motivation of having a sealing aperture capable of accommodating and providing a fluid-tight seal around a wide range of medical instrument diameters (Argentine [0037]).
Regarding Claim 12, Hillstead in view of Argentine teaches the modified device of Claim 11, wherein the valve is unitary (as seen in Hillstead Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783